Citation Nr: 1106104	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-01 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 to June 1964.

These matters come before the Board of Veterans' Appeals (Board 
or BVA) on appeal from a March 2006 decision that was adjudicated 
by the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama.  

In January 2007 and October 2007 correspondence the 
Veteran raised claims seeking (i) entitlement to non-
service connection benefits with special monthly pension 
based on the need for housebound benefits and (ii) to 
reopen a service connection claim for a left knee 
disorder, but these claims have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his current back and right knee 
conditions resulted from in-service injuries and trauma.  In 
support, he notes that he was treated in service for right knee 
problems.  In addition, he maintains that his right knee and back 
disability are related to trauma sustained from in-service 
parachute jumps.

The Board observes that the Veteran receives regular VA 
treatment.  Pertinent records of his VA care, however, dated 
since February 2009, are not associated with the claims folder.  
Under the law, VA must obtain these records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  As such, the Board must remand 
this case.  

The service treatment records reflect multiple in-service right 
knee treatments, an August 1961 Army Airborne examination and a 
September 1961 treatment record, presumably referring to a 
parachute "jump."  Given the aforementioned evidence and his 
statements related to back and right knee trauma following 
numerous in-service parachute jumps, the Board finds the 
Veteran's account of in-service parachute related trauma and his 
post-service symptomatology to be competent and credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Accordingly, the Board concedes that the Veteran sustained 
parachute related trauma(s) to his back and right knee in-
service.  Further, the medical evidence suggests the Veteran 
likely has a currently diagnosed back and right knee conditions.  
Thus, the Board is without discretion and must remand the 
Veteran's claim, as provide appropriate VA examinations.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should request copies of any 
treatment and/or hospitalization, at the VA 
Medical Center in Birmingham, Alabama, 
related to the Veteran's back and right knee 
conditions, dated since February 2009.  Any 
negative response should be in writing, 
and associated with the claims folder.

2.  Then schedule the Veteran for appropriate 
VA examination, or, given his serious 
illness, have his claims folder reviewed by a 
VA examiner, to determine the etiology of any 
currently diagnosed back and right knee 
conditions.  The claims file should be made 
available and reviewed by the examiner.  The 
examiner must record the full history of the 
respective disorders, including the Veteran's 
account of the onset/etiology of his 
disability(ies) and the acknowledged in-
service parachute related traumas.  

The examiner must specifically comment as to 
whether it is at least as likely as not that 
any respectively diagnosed back disorder and 
right knee disorder (a) is related to the 
Veteran's period of active service, to 
include parachute jumps; or (b) had its onset 
during his active service.  

The examination report must reflect the 
examiner's consideration and analysis of both 
the medical and lay evidence of record, to 
include the Veteran's account of in-service 
and post-service events/symptomatology.  

All findings and conclusions should be set 
forth in a legible report.

3.  Then readjudicate the Veteran's claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

